DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is based on the communications filed July 27, 2022. Claims 21 – 40 are currently pending and considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31 – 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 – 17 of U.S. Patent No. 11,080,003 B2 in view of Shirai et al. (US 2009/0205482 A1), hereinafter Shirai. Although the claims at issue are not identical, they are not patentably distinct from each other because while the instant application contains obvious variations in wording, claim 11 – 17 of U.S. Patent No. 11,080,003 B2 are narrower in scope and therefore anticipate all of the limitations of claims 31 — 39, of the instant application, except for the limitation “receiving, from a user of an electronic device, … an audio source” of claim 31 and “cellular service” of claim 39. However, Shirai discloses a similar audio player and teaches “Note that selection of music data regarding which the difference as to the action tempo of the user is within a predetermined range is not restricted to that stored and held in the recording medium of the music information storage device unit 21 of the audio player, and may be obtained and selected from a music information database provided in a server device on the network 100, and determined,” Shirai [0144], cellular telephone terminal with music data (tune data) playing functions, or the like,” [0075]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive from a user of an electronic device an audio source as disclosed by Shirai in the invention of U.S. Patent No. 11,080,003 B2 thus having the advantage that the “user may select beforehand whether to use music data stored and held in the recording medium of the music information storage device unit 21 of the audio player, or to use the music database in the server device on the network 100,” Shirai [0145].
Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 – 17 of U.S. Patent No. 11,080,003 B2 in view of Shirai and Turner (US 2007/0079691 A1), hereinafter Turner. claims 11 – 17 of U.S. Patent No. 11,080,003 B2 in view of Shirai do not disclose GPS of claim 40, Turner discloses a similar invention that advantageously “incorporates GPS devices to determine information including, but not limited to, the distance traveled, speed, pace, stride length, and geographic location of the user,” Turner [0020]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned feature to simplify user tracking.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 – 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 – 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  In regards to the omitted elements, claims 21 and 31 do not make clear that the selected song is from the audio source and only states that a song is selected when the audio is the remote source or a memory within the electronic device. Further, claim 31 omits that the electronic device is performing the receiving, selecting, and adjusting steps. Claims 22 – 30 and 32 – 40 are rejected due to dependency. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 – 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner (US 2007/0079691 A1), hereinafter Turner, in view of Shirai et al. (US 2009/0205482 A1), hereinafter Shirai.

Claim 21: Turner discloses a non-transitory computer-readable medium (CRM) storing instructions (see at least, “It is another object of the present invention to provide an Internet-based system to deliver system-provided services. However, the invention contemplates using existing portable audio devices, modification of existing portable audio devices, file sharing networks, on-demand radio or television services, cable services, cable television service, satellite radio or television, software programs, cellular
phone, cellular phone network, or other devices, networks, software or systems used in place of or in association with an Internet-based system to alter the tempo of music and distribute or sell such music for the purpose of pacing repetitive motion activities,” Turner [0013], “It is still another object of the present invention to provide a software program specifically designed to allow users to modify the tempo or beats-per-minute (BPM) of songs for the purpose of creating tempo-driven music and enhancing athletic or other types of repetitive motion activities. Such software could be freeware or be purchased and downloaded onto the users' computers or portable storage and playback devices,” Turner [0014]) that, when executed by a processor within an electronic device (see at least, “In FIG. 10, there is shown a schematic of a data storage and music (or video) playback device 1002 for playing audio (or video) according to one embodiment of the present invention. The device 1002 may a commercially available iPOD®-like player or the like, modified to achieve the objects and advantages of the present invention,” Turner [0072], “The device 1002 includes a main component 1004 which itself includes circuits and software associated with memory 1014, power 1016, a microprocessor 1018, and communications 1020 subcomponents. It also has an audio output device 1006, a data storage device 1008, optionally an Automatic Location Information (ALI) device 1010, and an input/output device 1012,” Turner [0073]), cause the processor to: 
receive, from a user of the electronic device, a playback tempo (see at least, “The system 100 receives/updates user profiles when or after the user 102 enters personal information using the input/output device 1012, such as a keypad or keyboard. For example, the user 102 may identify the activity they wish to perform and their musical preferences. A web site form can facilitate receiving that information. In addition, the user 102 provides pace information (e.g., BPM) and may select music having a comparable BPM. That information is stored in the user database 116 that may include information provided at later dates by repeat users,” Turner [0084]) and an audio source, wherein the audio source is a remote source (see at least, “The user 102 then selects the songs that he wishes to download and the system makes those songs available or delivers the songs as described above,” Turner [0100]); 
select a song with a tempo that is faster than the playback tempo, when the audio source is the remote source (see at least, “Songs that are a direct match to the BPM preferences and other criteria (e.g., genre) selected by the user 102 are placed on a menu of choices. Songs that fall within an acceptable range above or below the target pace, and which match at least some of the user's criteria, are also placed on the menu of choices,” Turner [0100]); and
adjust the tempo of the song according to the playback tempo (see at least, “After a song is loaded into the tempo modification program, and the program understands the original BPM and target BPM, the program modifies the song's tempo to the desired BPM as illustrated in FIGS. 8 and 9.,” Turner [0101]).
	Turner does not disclose selecting a memory within the electronic device; and therefore does not disclose selecting a song with a tempo that is faster than or slower than the playback tempo, when the audio source is the memory within the electronic device. However, Shirai discloses a similar audio player and teaches “Note that selection of music data regarding which the difference as to the action tempo of the user is within a predetermined range is not restricted to that stored and held in the recording medium of the music information storage device unit 21 of the audio player, and may be obtained and selected from a music information database provided in a server device on the network 100, and determined,” Shirai [0144]. Shirai like Turner also discloses the predetermined range “is within a range of ±5,” [0135] and therefore “an acceptable range above or below the target pace,” Turner [0100]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive from a user of an electronic device an audio source as disclosed by Shirai in the invention of Turner thus having the advantage of additional user preferences in that the “user may select beforehand whether to use music data stored and held in the recording medium of the music information storage device unit 21 of the audio player, or to use the music database in the server device on the network 100,” Shirai [0145].

Claim 22: Turner and Shirai disclose the CRM of claim 21, wherein the CRM stores instructions that cause the processor to: receive, from a circuit of the electronic device, position data; and determine a pace of the user a during a time interval (see at least, “The ALI device 1010 shown in FIG. 10, which is
operatively connected to the main component 1004, will preferably be used on portable devices. ALI
devices are known in the art, and include GPS devices,” Turner [0080], “The aforementioned GPS feature in the portable data storage and music playback device 1002 will recognize that the user's 102 pace is dropping off, causing the device 1002 to switch to a slower play list based upon the rules entered by the user 102. The portable data storage and music playback device 1002 itself may provide the user 102 with a manual switch that causes the BPM of songs to become smaller or to play the song slower,”
Turner [0109]).

Claim 23: Turner and Shirai disclose the CRM of claim 21, wherein the CRM stores instructions that cause the processor to access a user profile in the memory (see at least, “The system 100 will use the stride length information to identify which song or combination of songs are best suited to meet the pacing needs or time goals for specific distances such as a mile, a kilometer, etc., and that satisfy other criteria specified in the user profile,” Turner [0097]).

Claim 24: Turner and Shirai disclose the CRM of claim 23, wherein the user profile comprises the playback tempo (see at least, “The system 100 receives/updates user profiles when or after the user 102 enters personal information using the input/output device 1012, such as a keypad or keyboard. For example, the user 102 may identify the activity they wish to perform and their musical preferences. A web site form can facilitate receiving that information. In addition, the user 102 provides pace information (e.g., BPM) and may select music having a comparable BPM. That information is stored in the user database 116 that may include information provided at later dates by repeat users,” Turner [0084])

Claim 25: Turner and Shirai disclose the CRM of claim 23, wherein the user profile comprises a distance-per-stride measurement (see at least, “Personal information may also include, but is not limited to, the user's name, gender, height, weight, fitness level, repetitive motion activities, duration of activities, address, email address, stride length, distance to be covered, and desired goal time. Musical preferences may include, but are not limited to, artist, album, song title, and musical genre. That information is stored in the user's profile as described above,” Turner [0085]).

Claim 26: Turner and Shirai disclose the CRM of claim 25, wherein CRM stores instructions that cause the processor to update the distance-per-stride measurement according to a pedometer reading and a change in position (see at least, "The aforementioned GPS feature in the portable data storage and music playback device 1002 will recognize that the user's 102 pace is dropping off, causing the device 1002 to switch to a slower play list based upon the rules entered by the user 102. The portable data storage and music playback device 1002 itself may provide the user 102 with a manual switch that causes the BPM of songs to become smaller or to play the song slower ” Turner [0109]).

Claim 27: Turner and Shirai disclose the CRM of claim 22, wherein CRM stores instructions that cause the processor to adjust the playback tempo according to a relative position of the user position (see at least, "The aforementioned GPS feature in the portable data storage and music playback device 1002 will recognize that the user's 102 pace is dropping off, causing the device 1002 to switch to a slower play list based upon the rules entered by the user 102. The portable data storage and music playback device 1002 itself may provide the user 102 with a manual switch that causes the BPM of songs to become smaller or to play the song slower ” Turner [0109]).

Claim 28: Turner and Shirai disclose the CRM of claim 27, wherein CRM stores instructions that cause the processor to determine the relative position of the user according to the pace (see at least, "The aforementioned GPS feature in the portable data storage and music playback device 1002 will recognize that the user's 102 pace is dropping off, causing the device 1002 to switch to a slower play list based upon the rules entered by the user 102. The portable data storage and music playback device 1002 itself may provide the user 102 with a manual switch that causes the BPM of songs to become smaller or to play the song slower ” Turner [0109]).

Claim 29: Turner and Shirai disclose the CRM of claim 21, wherein the remote source is accessible via a cellular service (see at least, “It is another object of the present invention to provide an Internet-based system to deliver system-provided services. However, the invention contemplates using existing portable audio devices, modification of existing portable audio devices, file sharing networks, on-demand radio or television services, cable services, cable television service, satellite radio or television, software programs, cellular phone, cellular phone network, or other devices, networks, software or systems used in place of or in association with an Internet-based system to alter the tempo of music and distribute or sell such music for the purpose of pacing repetitive motion activities,” [0013]).

Claim 30: Turner and Shirai disclose the CRM of claim 25, wherein CRM stores instructions that cause the processor to determine the change in position according to a GPS signal (see at least, "The aforementioned GPS feature in the portable data storage and music playback device 1002 will recognize that the user's 102 pace is dropping off, causing the device 1002 to switch to a slower play list based upon the rules entered by the user 102. The portable data storage and music playback device 1002 itself may provide the user 102 with a manual switch that causes the BPM of songs to become smaller or to play the song slower ” Turner [0109]).

Claims 31 – 40 are substantially similar in scope to claims 21 – 30 and therefore are rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652